UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-54095 SMSAHumble Acquisition Corp. (Exact name of registrant as specified in its charter) 1601 Elm Street, Suite 4600, Dallas TX 75201 (Address of principal executive offices, including zip code) (214) 954-4135 (Registrant’s telephone number, including area code) Common Stock, $.001 par value per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: o Rule 12g-4(a)(1) X Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 469 Pursuant to the requirements of the Securities Exchange Act of 1934, SMSAHumble Acquisition Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: 4/7/2014 By: /s/ Patrick Souter
